Exhibit 10.3
THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
EL PASO ELBA EXPRESS COMPANY, L.L.C.
A DELAWARE LIMITED LIABILITY COMPANY
November 19, 2010
PREAMBLE
          THIS THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of
El Paso Elba Express Company, L.L.C. (the “Company”) is made on the 19th day of
November, 2010, by El Paso Pipeline Partners Operating Company, L.L.C, as
managing member (“Managing Member”) of the Company and by Edward J. Crenshaw, as
Independent Member (as hereinafter defined).
          WHEREAS, the Company was formed as a limited liability company under
the Act (as hereinafter defined) on March 16, 2009, pursuant to the filing of
the Certificate of Formation on March 16, 2009 and the execution of that certain
Limited Liability Company Agreement dated as of March 16, 2009 (the “Original
Agreement”) by El Paso Corporation (“El Paso”);
          WHEREAS, El Paso amended and restated the Original Agreement on
May 11, 2009 by entering into the First Amended and Restated Limited Liability
Company Agreement of the Company;
          WHEREAS, El Paso and the Managing Member amended and restated the
First Amended and Restated Limited Liability Company Agreement of the Company on
March 30, 2010 by entering into the Second Amended and Restated Limited
Liability Company Agreement of the Company;
          WHEREAS, on November 19, 2010, El Paso transferred its membership
interest in the Company to the Managing Member;
          WHEREAS, the Managing Member desires to amend and restate the Second
Amended and Restated Limited Liability Company Agreement of the Company for the
purposes and upon the terms and conditions hereinafter set forth.
          NOW, THEREFORE, in consideration of the premises and covenants herein
contained, the Managing Member hereby agrees as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I.
DEFINITIONS AND TERMS
          SECTION 1.01 Definitions Unless the context otherwise requires, the
following terms shall have the following meanings for the purposes of this
Agreement:
               “Act” means the Delaware Limited Liability Company Act, 6 Del C.
§§ 18-101, et seq., as amended from time to time (or any corresponding
provisions of succeeding law).
               “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by or is under common
control with, the Person in question. As used in this definition of “Affiliate,”
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
               “Agent” means Union Bank, N.A. (“Union Bank”), as Administrative
Agent for the Lenders under the Credit Agreement dated as of May 11, 2009 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) by and among the Company, as Borrower, each of the Lenders from time
to time party thereto, Union Bank, as Joint Bookrunner, as Administrative Agent
for the Lenders, as Issuing Bank and as Collateral Agent (the “Collateral
Agent”) for the Secured Parties and Barclays Capital, as Joint Bookrunner.
               “Agreement” means this Third Amended and Restated Limited
Liability Company Agreement, as the same may be amended from time to time.
               “Assets” means, at any time, any real property and other assets
owned or leased by the Company from time to time.
               “Bankruptcy” means the filing of any insolvency or reorganization
case or proceeding, instituting proceedings to have the Company, any Member or
the Independent Member, as applicable, adjudicated bankrupt or insolvent,
instituting proceedings under any applicable insolvency law, seeking any relief
under any law relating to relief from debts or the protection of debtors,
consenting to the filing or institution of bankruptcy or insolvency proceedings
against the Company, any Member or the Independent Member, as applicable, filing
a petition seeking or consenting to reorganization, liquidation or relief with
respect to the Company, any Member or the Independent Member, as applicable,
under any applicable federal or state law relating to bankruptcy, reorganization
or insolvency, seeking or consenting to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian, or any similar official
for the Company, any Member or the Independent Member, as applicable, or a
substantial part of its property, making any assignment for the benefit of
creditors, admitting in writing the inability of the Company, any Member or the
Independent Member, as applicable, to pay its debts as they become due, or
taking action in furtherance of any of the foregoing.
               “Capital Contribution” means a capital contribution made by the
Managing Member pursuant to Section 3.01 or 3.02.

2



--------------------------------------------------------------------------------



 



               “Certificate” means the Certificate of Formation filed with the
Secretary of State of the State of Delaware on March 16, 2009, to form the
Company pursuant to the Act, as originally executed by Joyce Allen-Dennis (as an
authorized person within the meaning of the Act) and as amended, modified,
supplemented or restated from time to time, as the context requires.
               “Company” has the meaning assigned to such term in the preamble.
               “Credit Agreement” is defined in the definition of Agent.
               “Discharge Date” has the meaning set forth in the Credit
Agreement.
               “Distributable Cash” means cash (in U.S. dollars) of the Company
that the Managing Member determines is available for distribution.
               “Effective Date” is defined in Section 2.02.
               “El Paso” has the meaning assigned to such term in the preamble.
               “Financing Documents” has the meaning set forth in the Credit
Agreement.
               “Independent Member” shall mean a Person, who is not at the time
of initial designation as the Independent Member or at any time while serving as
the Independent Member and has not been at any time during the five (5) years
preceding such initial designation: (i) a direct or indirect owner of any equity
interest in, member, officer, employee, director, manager (with the exception of
serving as the Independent Member) or contractor, bankruptcy trustee, attorney
or counsel of the Company or any of its Affiliates; (ii) a creditor, customer,
supplier, or other Person who derives any of its purchases or revenues from its
business activities with the Company or any of its Affiliates (other than any
fee paid for its services as Independent Member); (iii) an Affiliate of the
Company or any Person excluded from serving as Independent Member under clause
(i) or (ii) of this definition; (iv) a member of the immediate family by blood
or marriage of any Person excluded from being an Independent Member under clause
(i) or (ii) of this definition; or (v) a Person who received, or a member or
employee of a firm or business that received, fees or other income from the
Company or any Affiliate thereof in the aggregate in excess of five percent (5%)
of the gross income, for any applicable year, of such Person; provided however,
that notwithstanding the foregoing, for the purposes of clause (i), an equity
interest shall be deemed to exclude de minimis or otherwise immaterial holdings
of equity interests of an Affiliate of the Company which are traded on public
stock exchanges. The Independent Member is Edward J. Crenshaw.
               “Interest” means the ownership interest in the Company at any
time, including the right of the Managing Member to any and all benefits to
which the Managing Member may be entitled as provided in this Agreement,
together with the obligations of the Managing Member to comply with all the
terms and provisions of this Agreement.
               “Managing Member” has the meaning assigned to such term in the
preamble.

3



--------------------------------------------------------------------------------



 



               “Member” means the Managing Member, the Independent Member and
any other member or members admitted to the Company in accordance with this
Agreement or any amendment or restatement hereof.
               “Original Agreement” has the meaning assigned to such term in the
preamble.
               “Person” has the meaning set forth in the Act.
               “Units” is defined in Section 4.02.
               “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the state of Delaware.
          SECTION 1.02 Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. All references herein to Articles,
Sections and Exhibits shall be deemed to be references to Articles and Sections
of, and Exhibits to, this Agreement unless the context shall otherwise require.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”
ARTICLE II.
FORMATION
          SECTION 2.01 Name. The name of the Company shall be as set forth in
the Preamble hereof. All business of the Company shall be conducted under such
name and title to all property, real, personal, or mixed, owned by or leased to
the Company shall be held in such name. Notwithstanding the preceding sentence,
the Managing Member may change the name of the Company or adopt such trade or
fictitious names as it may determine.
          SECTION 2.02 Term. The term of the Company commenced on the date of
filing of the Certificate of Formation of the Company in the Office of the
Secretary of State of the State of Delaware (the “Effective Date”). The term of
the Company shall continue until terminated as provided in Article IX hereof.
          SECTION 2.03 Purposes of the Company. The Company has been organized
to engage in any lawful act or activity for which a Delaware limited liability
company may be formed.
          SECTION 2.04 Powers.

  (a)   In furtherance of its purposes, but subject to all of the provisions of
this Agreement, the Company shall have and may exercise all the powers now or
hereafter conferred by Delaware law on limited liability companies formed under
the Act. The Company shall have the power to do any and all acts necessary,
appropriate, proper, advisable, incidental

4



--------------------------------------------------------------------------------



 



      or convenient to or for the protection and benefit of the Company, and
shall have, without limitation, any and all of the powers that may be exercised
on behalf of the Company by the Managing Member.

  (b)   Notwithstanding Section 2.04(a), the Company shall conduct its business
separate and apart from any Affiliate thereof in accordance with the following:

  (i)   It shall segregate its property and not allow funds or other assets
thereof to be commingled with the funds or other assets of, held by, or
registered in the name of, any Member of the Company, any other Affiliate of the
Company or any other Person.     (ii)   It shall prepare and maintain its own
separate, full and complete books and financial records separate from the books
and financial records of, any Member of the Company, any other Affiliate of the
Company or any other Person.     (iii)   It shall observe all material limited
liability company procedures and formalities, including without limitation,
maintaining minutes or records of meetings of the Company and acting on behalf
of itself only pursuant to due authorization of the member(s) and, as
applicable, the Independent Member.     (iv)   It shall pay its liabilities only
from its assets.     (v)   It shall conduct its dealings with third parties in
its own name and as a separate and independent entity.     (vi)   It shall not
guarantee any debts of its Affiliates nor allow any of its Affiliates to
guarantee any debts of the Company. It shall not acquire obligations or
securities of, or make loans or advances to, any of its Affiliates.     (vii)  
It shall maintain adequate capitalization in light of its contemplated business
and obligations.     (viii)   It shall directly manage its own liabilities,
including paying its own operating expenses.     (ix)   It shall pay the
salaries of its own employees and maintain a sufficient number of employees in
light of its contemplated business operations. It shall not permit employees of
the Company to participate in or receive payroll benefits or pension plans of or
from any of its Affiliates.     (x)   It shall allocate fairly and reasonably
any overhead for shared office space.     (xi)   It shall use separate invoices
and checks.     (xii)   It shall maintain separate bank accounts in its own name
and all investments made by or on behalf of the Company shall be made solely in
its name (except as required under the Accounts Agreement as defined in the
Credit Agreement).

5



--------------------------------------------------------------------------------



 



  (xiii)   All formalities regarding the separate existence of the Company shall
be maintained. It shall conduct its own business in its own name and through
authorized agents pursuant to its organizational documents.     (xiv)   All
business transactions that are entered into by the Company with any of its
Affiliates shall be on terms and conditions not less favorable to the Company
than those that would be entered into by a prudent Person in the position of the
Borrower with a Person that is not one of its Affiliates and shall have been
approved in accordance with its organizational documents and shall otherwise
comply with the provisions of the Financing Documents.     (xv)   It shall hold
itself out as a separate entity and shall correct any misunderstanding regarding
its separate entity status of which the Company has knowledge.

          SECTION 2.05 Principal Place of Business. The principal place of
business of the Company shall be located at 1001 Louisiana, Houston, Texas
77002. The Managing Member may establish other offices at other locations.
          SECTION 2.06 Agent for Service of Process. The Corporation Trust
Company shall be the registered agent of the Company upon whom process against
it may be served. The address of such agent within the State of Delaware is:
Corporation Trust Center, 1209 Orange Street, City of Wilmington, County of New
Castle, Delaware 19801.
ARTICLE III.
CAPITAL CONTRIBUTIONS
          SECTION 3.01 Capital Contribution. The Managing Member may contribute
cash or other property to the Company as it shall decide, from time to time.
          SECTION 3.02 Additional Capital Contributions. If at any time the
Managing Member shall determine that additional funds or property are necessary
or desirable to meet the obligations or needs of the Company, the Managing
Member may make additional Capital Contributions.
          SECTION 3.03 Limitation on Liability. The liability of the Managing
Member shall be limited to its Interest in the Company, and the Managing Member
shall not have any personal liability to contribute money to, or in respect of,
the liabilities or the obligations of the Company, except as set forth in the
Act.
          SECTION 3.04 Withdrawal of Capital; Interest. The Managing Member may
not withdraw capital or receive any distributions, except as specifically
provided herein. No interest shall be paid by the Company on any Capital
Contributions.

6



--------------------------------------------------------------------------------



 



ARTICLE IV.
MEMBERS
          SECTION 4.01 Members. The Members of the Company are the Managing
Member, the Independent Member and any other Person hereafter admitted to the
Company as a Managing Member or Independent Member.
          SECTION 4.02 Membership Interests.

  (a)   Units. The Interests of the Company shall be comprised of one class of
interests (the “Units”). The Units will have the rights, designations and
preferences as provided in this Agreement.     (b)   Units Authorized. There
shall be 100 Units Authorized.     (c)   Certificated Units. All Units shall be
certificated and in registered form within the meaning of Article 8 of the
Uniform Commercial Code and substantially in the form attached hereto as
Exhibit A. Persons holding Units shall be admitted to the Company as Members and
such ownership shall be recorded by the Managing Member by amendment to
Schedule I hereto.

          SECTION 4.03 Independent Member.

  (a)   The Company shall at all times have one Independent Member.     (b)   No
resignation, removal or withdrawal of the Independent Member, and no designation
of a successor Independent Member shall be effective until such successor shall
have accepted such designation as the Independent Member in writing. In the
event that no Person shall be designated as the Independent Member for any
period, the Member(s) shall promptly designate a successor Independent Member;
provided, however, that such successor Independent Member shall be acceptable to
the Agent, in its reasonable discretion.     (c)   The Independent Member shall
remain in place until his or her death, disability or resignation, or upon
removal by the Member(s) with prior written consent of the Agent. Upon the
death, disability, resignation or removal of the Independent Member, a successor
Independent Member, reasonably acceptable to the Agent, shall be designated by
the Member(s). After the Discharge Date, the Member(s) may, by the sole consent
of the Managing Member, amend this Agreement to provide that the requirement to
have an Independent Member and all provisions relating to an Independent Member
are deleted.     (d)   The Independent Member may not delegate any of its powers
to any other Person.     (e)   No other Member of the Company, other than the
Independent Member, shall receive compensation from the Company for being a
member of the Company except as permitted by the Credit Agreement.

7



--------------------------------------------------------------------------------



 



  (f)   The Independent Member shall have no economic interest in the Company;
provided however, that notwithstanding the foregoing, for the purposes of this
section, an economic interest shall be deemed to exclude any economic interest
the Independent Member has in the Company as a result of holding an equity
interest of an Affiliate of the Company which are traded on public stock
exchanges.

          SECTION 4.04 Bankruptcy of a Member. Notwithstanding any other
provision of this Agreement, the occurrence or continuation of a Bankruptcy of a
Member or the Independent Member shall not cause such Member to cease to be a
member of the Company or the Independent Member to cease to be the Independent
Member, and upon the occurrence of such an event, the business of the Company
shall continue without dissolution.
ARTICLE V.
DISTRIBUTIONS
          SECTION 5.01 Distributions. Except as otherwise provided in the Act,
all Distributable Cash of the Company shall be distributed to the Managing
Member, or distributions in kind may be made to the Managing Member at such
times as the Managing Member shall determine.
ARTICLE VI.
BOOKS AND RECORDS
          SECTION 6.01 Books and Records. The Managing Member shall keep or
cause to be kept complete and accurate books of account and records that shall
reflect all transactions and other matters and include all documents and other
materials with respect to the Company’s business that are usually entered into
and maintained by Persons engaged in similar businesses. All Company financial
statements shall be accurate in all material respects, shall fairly present the
financial position of the Company and the results of its operations and
Distributable Cash and transactions in its reserve accounts, and shall be
prepared in accordance with generally accepted accounting principles, subject,
in the case of quarterly statements, to year-end adjustments. The books of the
Company shall at all times be maintained at the principal office of the Company
or at such other location as the Managing Member decides.

8



--------------------------------------------------------------------------------



 



ARTICLE VII.
MANAGEMENT OF THE COMPANY
          SECTION 7.01 Management. The management of the Company shall be under
the direction of the Managing Member, who may, from time to time, designate one
or more persons to be officers of the Company, with such titles as the Managing
Member may determine, including those positions set forth in Section 7.03.
          SECTION 7.02 Action by Written Consent. Any action required or
permitted to be taken at a meeting of the Members may be taken without a meeting
if a consent in writing, setting forth the action so taken, is signed by at
least the number and class of Members who would be necessary to approve the
matter and who are entitled to vote on such matters if it were voted on at a
meeting; provided that, as to any action set forth in Section 7.04, such written
consent shall also be signed by the Independent Member. Notice of any meeting at
which any action set forth in Section 7.04 shall be submitted to a vote for
approval by the Members shall also be given to the Independent Member not less
than ten (10) days before the date of such meeting. The Independent Member may
waive in writing the requirements for notice before, at or after the meeting
involved. Such written consents shall be filed with the minutes of the Company
proceedings and shall have the same force and effect as a vote at a meeting.
          SECTION 7.03 Officers. Such of the following officers shall be elected
as the Managing Member deems necessary or appropriate: a President, one or more
Executive Vice Presidents, one or more Senior Vice Presidents, one or more Vice
Presidents, a Secretary, a Treasurer, a Controller, one or more Assistant Vice
Presidents, Assistant Secretaries, Assistant Treasurers and Assistant
Controllers, and such other officers with such titles and powers and/or duties
as the Managing Member shall from time to time determine. Officers may be
designated for particular areas of responsibility and simultaneously serve as
officers of subsidiaries or divisions. Any officer so elected may resign at any
time upon written notice to the Managing Member. Such resignation shall take
effect at the time specified therein, and unless otherwise specified therein, no
acceptance of such resignation shall be necessary to make it effective. Any
officer may be removed, with or without cause, by the Managing Member. Any such
removal shall be without prejudice to the contractual rights of such officer, if
any, with the Company, but the election or appointment of any officer shall not
of itself create contractual rights. Any number of offices may be held by the
same person. Any vacancy occurring in any office by death, resignation, removal
or otherwise may be filled for the unexpired portion of the term by the Managing
Member.
          (a) President. The President shall have general control of the
business, affairs, operations and property of the Company, subject to the
supervision of the Managing Member. He may sign or execute, in the name of the
Company, all deeds, mortgages, bonds, contracts or other undertakings or
instruments, except in cases where the signing or execution thereof shall have
been expressly delegated by the Managing Member to some other officer or agent
of the Company. He shall have and may exercise such powers and perform such
duties as may be provided by law or as are incident to the office of President
of a company (as if the Company were a Delaware corporation) and such other
duties as are assigned from time to time by the Managing Member.

9



--------------------------------------------------------------------------------



 



          (b) Vice Presidents. Each Executive Vice President, Senior Vice
President, Vice President and Assistant Vice President shall have such powers
and perform such duties as may be provided by law or as may from time to time be
assigned to him, either generally or in specific instances, by the Managing
Member or the President. Any Executive Vice President or Senior Vice President
may perform any of the duties or exercise any of the powers of the President at
the request of, or in the absence or disability of, the President or otherwise
as occasion may require in the administration of the business and affairs of the
Company.
          Each Executive Vice President, Senior Vice President, Vice President
and Assistant Vice President shall have authority to sign or execute all deeds,
mortgages, bonds, contracts or other instruments on behalf of the Company,
except in cases where the signing or execution thereof shall have been expressly
delegated by the Managing Member to some other officer or agent of the Company.
          (c) Secretary. The Secretary shall keep the records of the Company, in
books provided for the purpose; he shall be custodian of the seal or seals of
the Company; he shall see that the seal is affixed to all documents requiring
same, the execution of which, on behalf of the Company, under its seal, is duly
authorized, and when said seal is so affixed he may attest same; and, in
general, he shall perform all duties incident to the office of the secretary of
a company (as if the Company were a Delaware corporation), and such other duties
as from time to time may be assigned to him by the Managing Member or the
President or as may be provided by law. Any Assistant Secretary may perform any
of the duties or exercise any of the powers of the Secretary at the request of,
or in the absence or disability of, the Secretary or otherwise as occasion may
require in the administration of the business and affairs of the Company.
          (d) Treasurer. The Treasurer shall have charge of and be responsible
for all funds, securities, receipts and disbursements of the Company, and shall
deposit, or cause to be deposited, in the name of the Company, all moneys or
other valuable effects in such banks, trust companies or other depositories as
shall, from time to time, be selected by or under authority of the Managing
Member; if required, he shall give a bond for the faithful discharge of his
duties, with such surety or sureties as the Managing Member may determine; he
shall keep or cause to be kept full and accurate records of all receipts and
disbursements in books of the Company and shall render to the Managing Member or
the President, whenever requested, an account of the financial condition of the
Company (as if the Company were a Delaware corporation); and, in general, he
shall perform all the duties incident to the office of treasurer of a company,
and such other duties as may be assigned to him by the Managing Member or the
President or as may be provided by law.
          (e) Controller. The Controller shall be the chief accounting officer
of the Company. He shall keep full and accurate accounts of the assets,
liabilities, commitments, receipts, disbursements and other financial
transactions of the Company; shall cause regular audits of the books and records
of account of the Company and supervise the preparation of the Company’s
financial statements; and, in general, he shall perform the duties incident to
the office of controller of a company (as if the Company were a Delaware
corporation) and such other duties as may be assigned to him by the Managing
Member or the President or as may be provided by

10



--------------------------------------------------------------------------------



 



law. If no Controller is elected by the Managing Member, the Treasurer shall
perform the duties of the office of controller.
          (f) Tax Officer. The office of Tax Officer shall have the authority to
sign or execute on behalf of this Company any federal, foreign, Indian, state or
local tax return or report, claim for refund of taxes, extension of a statute of
limitation, administrative tax appeals filings and any other document relating
to this Company’s tax responsibilities.
          SECTION 7.04 Actions Requiring Consent of Independent Member.
Notwithstanding any other provision in this Agreement to the contrary, (other
than Section 4.03(c)), the limited liability company authorization of the
following acts shall require the prior unanimous written approval of the
Member(s) and the Independent Member:
          (a) merging, consolidating or combining the Company or any subsidiary
of the Company with any other entity, dissolving or winding up the Company,
selling, transferring or otherwise disposing of all or substantially all of the
assets of the Company, or approving any plan or agreement to engage in any of
the foregoing actions;
          (b) amending, altering or changing of provisions of Section 4.03 or
any other Section of the Agreement; but only to the extent such amendment
requires the consent of the Independent Member as required therein;
          (c) the authorization of or taking any action which would constitute a
Bankruptcy of the Company;
          (d) any contravention of any provision of this Agreement or engaging
in any activity other than those contemplated by Section 2.04;
          (e) incurring, assuming or otherwise becoming obligated for any
indebtedness except pursuant to or as permitted by the Credit Agreement;
          (f) any modification, amendment, termination or cancellation of any of
the Financing Documents, except as otherwise permitted under the Financing
Documents;
          (g) creating or permitting to exist any lien on any property of the
Company except pursuant to or as permitted under the Credit Agreement;
          (h) entering into any contract (including any indemnification
agreement) or transaction with any Member or any Affiliate of any Member other
than as expressly provided for or contemplated by this Agreement, or pursuant to
or as permitted by the Credit Agreement;
          (i) amending or modifying the Company’s certificate of formation.
To the fullest extent permitted by applicable law, and notwithstanding anything
to the contrary in this Agreement, the Independent Member, in exercising its
consent rights in connection with the actions set forth in this Section 7.04,
shall have no duty (including fiduciary duty) or obligation (whether under this
Agreement, at law or in equity or otherwise) to consider the interests of the
Company, and may solely consider the interests

11



--------------------------------------------------------------------------------



 



of the Agent and the Lenders and their Affiliates and nominees. All right, power
and authority of the Independent Member shall be limited to the extent necessary
to exercise those rights specifically set forth in this Agreement. To the extent
permitted by law, the Independent Member shall not be liable, responsible or
accountable in damages or otherwise to the Company or the Member(s) for any act
or omission performed or omitted in a manner reasonably believed by the
Independent Member to be within the scope of the authority granted to him or her
by this Agreement. The Independent Member shall at no time serve as trustee in
bankruptcy for any Affiliate of the Company.
At each meeting of the Member(s) at which any action set forth in this
Section 7.04 or any other Section hereof that specifies that the approval of the
Independent Member is required, as applicable, shall be submitted to a vote for
approval by the Member(s), the presence in person or by electronic means, as the
case may be, of the Independent Member shall also be necessary to constitute a
quorum. Neither the presence or vote of the Independent Member nor notice to the
Independent Member shall be required for the Company to undertake any action
other than those specified in this Section 7.04 or any other Section hereof that
specifies that the approval of the Independent Member is required.
          SECTION 7.05 Prohibition on incurring Indebtedness other than
Permitted Indebtedness. Notwithstanding anything to the contrary contained
herein, the Company is prohibited from incurring any Indebtedness (as defined in
the Credit Agreement) other than Permitted Indebtedness (as defined in the
Credit Agreement).
ARTICLE VIII.
TRANSFERS OF COMPANY INTERESTS
          SECTION 8.01 Transfers. The Managing Member may, directly or
indirectly, sell, assign, transfer, pledge, hypothecate or otherwise dispose of
all of its Interest, but not less than all of its Interest. Any Person acquiring
the Managing Member’s Interest shall be admitted to the Company as a substituted
Managing Member with no further action being required on the part of the
Managing Member.
ARTICLE IX.
DISSOLUTION AND TERMINATION
          SECTION 9.01 Dissolution. Subject to Section 7.04, the Company shall
be dissolved and its business wound up upon the decision made at any time by the
Managing Member to dissolve the Company, or upon the occurrence of any event of
dissolution under the Act.
          SECTION 9.02 Liquidation. Upon dissolution, the Company’s business
shall be

12



--------------------------------------------------------------------------------



 



liquidated in an orderly manner. The Managing Member shall wind up the affairs
of the Company pursuant to this Agreement and in accordance with the Act,
including, without limitation, Section 18-804 thereof.
          SECTION 9.03 Distribution of Property. If in the discretion of the
Managing Member it becomes necessary to make a distribution of Company property
in kind in connection with the liquidation of the Company, such property shall
be transferred and conveyed in accordance with Section 9.02 of this Agreement.
ARTICLE X.
INDEMNIFICATION
          SECTION 10.01 General. Except to the extent expressly prohibited by
the Act, the Company shall indemnify each Person made or threatened to be made a
party to any action or proceeding, whether civil or criminal, by reason of the
fact that such Person or such Person’s testator or intestate is or was a member,
Independent Member, any of their respective Affiliates or attorneys, or an
officer of the Company, against judgments, fines (including excise taxes
assessed on a Person with respect to an employee benefit plan), penalties,
amounts paid in settlement and reasonable expenses, including attorneys’ fees,
actually and necessarily incurred in connection with such action or proceeding,
or any appeal therefrom; provided that no such indemnification shall be made if
a judgment or other final adjudication adverse to such Person establishes that
his conduct constituted willful misconduct or that he acted in bad faith; and
provided, further, that no such indemnification shall be required in connection
with any settlement or other non-adjudicated disposition of any threatened or
pending action or proceeding unless the Company has given its prior consent to
such settlement or such other disposition, which consent shall not be
unreasonably withheld.
          SECTION 10.02 Reimbursement. The Company shall advance or promptly
reimburse, upon request, any Person entitled to indemnification hereunder for
all expenses, including attorneys’ fees, reasonably incurred in defending any
action or proceeding in advance of the final disposition thereof upon receipt of
an undertaking by or on behalf of such Person (in form and substance
satisfactory to the Company) to repay such amount if such Person is ultimately
found not to be entitled to indemnification or, where indemnification is
granted, to the extent the expenses so advanced or reimbursed exceed the amount
to which such Person is entitled; provided that such Person shall cooperate in
good faith with any request by the Company that common counsel be utilized by
the parties to an action or proceeding who are similarly situated unless to do
so would be inappropriate due to actual or potential conflicts of interest
between or among such parties; and provided, further, that the Company shall
only advance attorneys’ fees in respect of legal counsel approved by the
Company, such approval not to be unreasonably withheld.
          SECTION 10.03 Availability. The right to indemnification and
advancement of expenses under this provision is intended to be retroactive and
shall be available with respect to any action or proceeding which relates to
events prior to the effective date of this provision.

13



--------------------------------------------------------------------------------



 



          SECTION 10.04 Indemnification Agreement. The Company is authorized to
enter into agreements with any of its members or officers extending rights to
indemnification and advancement of expenses to such Person to the fullest extent
permitted by applicable law, but the failure to enter into any such agreement
shall not affect or limit the rights of such Person pursuant to this provision.
          SECTION 10.05 Enforceability. In case any provision in this Article IX
shall be determined at any time to be unenforceable in any respect, the other
provisions shall not in any way be affected or impaired thereby, and the
affected provisions shall be given the fullest possible enforcement in the
circumstances, it being the intention of the Company to provide indemnification
and advancement of expenses to its members and officers, acting in such
capacities, to the fullest extent permitted by law.
          SECTION 10.06 No Amendments. No amendment or repeal of this provision
shall apply to or have any effect on the indemnification of, or advancement of
expenses to, the Managing Member or any officer of the Company for, or with
respect to, acts or omissions of such Managing Member or officer occurring prior
to such amendment or repeal.
          SECTION 10.07 Not Exclusive. The foregoing shall not be exclusive of
any other rights to which the Managing Member or any officer may be entitled as
a matter of law and shall not affect any rights to indemnification to which
Company personnel other than the Managing Member or officers may be entitled by
contract or otherwise.
ARTICLE XI.
MISCELLANEOUS
          SECTION 11.01 Amendments and Consents. Unless otherwise provided
herein (including, without limitation Section 7.04), this Agreement may be
modified or amended only by the Managing Member. Notwithstanding any provision
in this Agreement to the contrary, other than Section 4.03(c), the consent of
the Independent Member is required for any amendment to Sections 4.03 or any
amendment to this Section 11.01 or any other provision to the extent such
amendment requires the consent of the Independent Member as required therein.
          SECTION 11.02 Notices. Any notice, request, consent, instruction,
correspondence or other document to be given hereunder shall be in writing and
delivered in person or by courier service requiring acknowledgment of receipt or
mailed by certified mail, postage prepaid and return receipt requested, or by
facsimile. Notice given by personal delivery or courier shall be effective upon
actual receipt. Notice given by mail shall be effective upon actual receipt or,
if not actually received, the fifth Business Day following deposit with the U.S.
Post Office. Notice given by facsimile shall be confirmed by appropriate
answerback and shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
Business Day after receipt if not received during the recipient’s normal
business hours. Whenever any notice is required to be given by law or this
Agreement, a written waiver thereof, signed by the Person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice. A copy of any notice delivered to the

14



--------------------------------------------------------------------------------



 



Independent Member shall also be delivered to the Agent at the address set forth
in the Credit Agreement. Any notice given to the Independent Member shall not be
effective unless also given to the Agent.
          SECTION 11.03 Benefits of Agreement. None of the provisions of this
Agreement shall be for the benefit of or enforceable by any creditor of the
Company or the Managing Member.
          SECTION 11.04 Integration. This Agreement constitutes the entire
agreement pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements in connection therewith. No covenant, representation
or condition not expressed in this Agreement shall affect, or be effective to
interpret, change or restrict, the express provisions of this Agreement.
          SECTION 11.05 Headings. The titles of Articles and Sections of this
Agreement are for convenience only and shall not be interpreted to limit or
amplify the provisions of this Agreement.
          SECTION 11.06 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument, which may be
sufficiently evidenced by one counterpart.
          SECTION 11.07 Severability. Each provision of this Agreement shall be
considered separable and if for any reason any provision or provisions hereof
are determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement, which are valid.
          SECTION 11.08 Applicable Law. This Agreement shall be construed in
accordance with, and governed by, the laws of the State of Delaware, without
regard to its conflict of law principles.
          SECTION 11.09 Security. For purposes of providing for transfer of,
perfection a security interest in, and other relevant matters related to, a
membership interest in the Company, each membership interest issued by the
Company shall constitute “securities” within the meaning of, and governed by,
(i) Article 8 of the Uniform Commercial Code (including Section 8-102(a)(15)
thereof) as in effect from time to time in the State of Delaware and in the
State of New York and (ii) Article 8 of the Uniform Commercial Code of any other
applicable jurisdiction that now or hereafter substantially includes the 1994
revisions to Article 8 thereof as adopted by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws and approved by the
American Bar Association on February 14, 1995.
[Remainder of page intentionally left blank; signature follows.]

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed by the
Managing Member and Independent Member, effective as of the date first set forth
above.

            EL PASO PIPELINE PARTNERS OPERATING
COMPANY, L.L.C.
      By:   /s/ John Hopper        John Hopper        Vice President and
Treasurer        Independent Member:
      By:   /s/ Edward J. Crenshaw        Edward J. Crenshaw           

16



--------------------------------------------------------------------------------



 



         

Exhibit A
FORM OF UNIT
[See attached.]

17



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF UNIT
LLC INTEREST CERTIFICATE
El PASO ELBA EXPRESS COMPANY, L.L.C.,
a Delaware limited liability company
November [__], 2010
No.                     
          THIS CERTIFIES THAT (a) [_________] (the “Member”) is the owner of
[____]Units of El Paso Elba Express Company, L.L.C., a Delaware limited
liability company (the “Company”) and (b) the Member is entitled to all the
rights and privileges and subject to all the obligations, restrictions, and
limitations of a Member of the Company in accordance with the provisions of the
Third Amended and Restated Limited Liability Company Agreement of the Company,
dated as of November [__], 2010, as amended from time to time (the “LLC
Agreement”). TO THE FULLEST EXTENT PERMITTED BY LAW, MEMBER’S LIMITED LIABILITY
COMPANY INTEREST (THE “INTEREST”) IN THE COMPANY IS NOT TRANSFERABLE EXCEPT AS
PROVIDED IN THE LLC AGREEMENT, AND IS OTHERWISE SUBJECT TO THE TERMS AND
CONDITIONS OF THE LLC AGREEMENT. Capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed thereto in the LLC
Agreement.
          The Interest shall constitute “securities” within the meaning of, and
governed by, (i) Article 8 of the Uniform Commercial Code (including
Section 8-102(a)(15) thereof) as in effect from time to time in the State of
Delaware and in the State of New York and (ii) Article 8 of the Uniform
Commercial Code of any other applicable jurisdiction that now or hereafter
substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1995.
          This LLC Interest Certificate shall be governed by the laws of the
State of Delaware (without reference to conflicts of laws).
[Remainder of page intentionally left blank; signature page follows.]

18



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this LLC Interest
Certificate to be signed by a duly authorized officer and the issuance recorded
in its limited liability company books as of the date first set forth above.

              EL PASO ELBA EXPRESS COMPANY, L.L.C.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

THE INTEREST REPRESENTED BY THIS LLC INTEREST CERTIFICATE HAS NOT BEEN
REGISTERED OR QUALIFIED PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED, OR
THE SECURITIES LAWS OF ANY STATE AND MAY BE OFFERED AND SOLD ONLY IF SO
REGISTERED AND QUALIFIED OR IF AN EXEMPTION FROM SUCH REGISTRATION AND
QUALIFICATION EXISTS.

19



--------------------------------------------------------------------------------



 



Schedule I

          Member Name   Units
El Paso Pipeline Partners Operating Company, L.L.C.
    100  
 
       
Total
    100  

20